Citation Nr: 9925069	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a gallbladder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  


FINDINGS OF FACT

Competent medical evidence that the veteran incurred or 
aggravated a gallbladder disability during service either 
directly or as a result of a parasitic infection that caused 
a gallbladder disability has not been presented.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a gallbladder disability has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran argues that while serving on active duty in 
Southeast Asia he came in contact with parasites that 
infected him and caused the gastrointestinal problems that he 
reportedly began experiencing following service.  He further 
asserts that the parasitic infection was not diagnosed as 
such until a gallstone was removed during a 1992 
cholecystectomy.  He reported that at that time his 
physician, Dr. M, told him the gallstone was petrified circle 
worms and that he must have contracted them in Southeast 
Asia, as he would not have done so in the United States.  He 
also contends that Dr. M told him he probably still is 
infected elsewhere in his body with the parasite that caused 
the gall bladder problem, and testified that he continues to 
suffer severe gastrointestinal distress following his 
cholecystectomy.  

The veteran's service medical records contain no evidence of 
complaints of or treatment for a disability of the 
gallbladder, nor do they reflect complaints of or treatment 
for a disability attributed to parasites.  

The claim on appeal was filed in November 1994.  In a rating 
decision dated in January 1995, the RO denied service 
connection for cholelithiasis with cholecystectomy.  The 
veteran disagreed with that decision in February 1995, 
asserting the gallbladder problem that resulted in surgery in 
1992 was due to a parasitic growth indigenous to Vietnam.  In 
support of his claim he submitted medical records relative to 
his 1992 cholecystectomy at Fairview General Hospital.  Among 
those records was the operative record of the 
cholecystectomy, in which it was reported that a 2-cm stone 
was found in the gallbladder that "had the appearance of 
crystallized ball of worms.  Further stool studies will be 
undertaken to check for ova and parasites."  The report of 
those stool studies reflects that no ova or parasites were 
found at that time. 

 In a rating decision dated in September 1995 the RO again 
denied this claim.  The veteran expressed continued 
disagreement with that decision in October 1995, and was 
furnished a Statement of the Case (SOC) in November 1995.  In 
the SOC, the RO explained that, after reviewing all the 
evidence of record including the materials from Fairview 
Hospital, there was no evidence the veteran incurred or 
aggravated a gallbladder condition in service or soon 
thereafter, and that in the absence of evidence of continuity 
of treatment for gallbladder problems since service, the 
claim was denied.  The veteran filed a substantive appeal in 
January 1996, and requested a hearing before a traveling 
member of the Board.  In the appeal, he reported that 
additional evidence of problems over the years has always 
been available, yet he did not submit additional evidence of 
problems over the years, nor did he identify careproviders 
who treated him for symptoms attributed to his claimed 
parasitic infection since service.  The Board notes here that 
in September 1992 the RO requested records from Lakewood 
Hospital, and received a Clinical Resume prepared incident to 
a right radical nephrectomy performed in January 1991.  The 
report makes no mention of a parasitic infestation, but does 
refer to the fact that the well differentiated clear cell 
carcinoma that resulted in the nephrectomy was discovered 
during evaluation of right upper quadrant pain most likely 
secondary to gallbladder.  

At a hearing before a hearing officer in May 1996 the veteran 
testified that he was told by Dr. M that he had circle worms, 
and that Dr. M, who was from India, said the parasite that 
was found in his gallstone is indigenous only to Southeast 
Asia.  He also testified that he was told by Dr. M that the 
parasite could crop up in any part of his body.  The hearing 
officer explained that the testimony of the veteran and his 
wife as to what they were told by Dr. M was not sufficient to 
grant the claim:  he explained that a statement had to be 
obtained from a physician that indicated that veteran had a 
disability that was caused by an infection contracted from a 
parasite during service.  See Transcript of May 1996 hearing 
officer hearing, pp. 7, 8, 11, 12.  The veteran and his wife 
asserted that they had obtained records that included such a 
statement, and that they thought those records had been 
submitted to the RO.  The hearing officer explained that they 
were not of record.  At the hearing the veteran did submit 
additional private medical records from Southwest General 
Hospital reflecting treatment in July 1974 for severe 
abdominal pain and tenderness in the right lower quadrant.  
The diagnosis was rule out appendicitis.  The veteran also 
submitted color photographs of his cholecystectomy which 
included a photograph of the gallstone.  

A Supplemental Statement of the Case (SSOC) was furnished to 
the veteran in December 1996 in which it was explained that 
the record contained no medical evidence of definitive 
diagnosis confirming a parasitic infection related to 
gallbladder disease, and that should the veteran obtain 
pathological reports with a medical doctor's opinion of 
findings of a parasitic worm indigenous to only Southeast 
Asia, the veteran could reopen his claim.  

A hearing was held before the undersigned in February 1997, 
at which the veteran continued to assert that his gallbladder 
problems were due to parasites, that he may be infected in 
other parts of his body, and that he was told the foregoing 
by a physician.  He also submitted additional medical 
evidence, including records from Dr. F dated in 1996 that 
reflect treatment for gastrointestinal problems, a statement 
dated in February 1997 from Dr. A, who is the Director of the 
Institute of Parasitic Diseases at an American university, 
and a written statement from the veteran's representative.  
The veteran waived consideration of this evidence by the RO.  
Dr. F's records reflect references to parasitic infections.  
Dr. A's statement indicated that the veteran had been tested 
in 1996 and 1997 and was found to be infected with 
Blastocystis hominis, Entamoeba coli, E. hystolytica, E. 
hartmanni, Dientamoeba fragilis, yeasts, Candida, and other 
fungi spores and hyphae.  Dr. A also reported that the 
veteran has had explosive diarrhea among other gastro-
intestinal symptoms since serving in Southeast Asia 30 years 
before.  He added "[t]his could be readily explained by his 
Blastocystis and Amoeba infections if it could be 
demonstrated that chronic infections with these pathogens 
could persist for that long; we do not know."  Dr. A also 
noted that he had reviewed the photographs of the gallbladder 
surgery and interpreted them to show a number of cysts that 
appeared similar to those of hydatid cysts of Echinococcus, 
but that it was impossible to make an accurate diagnosis 
without the examination of the actual specimens, which appear 
to be unavailable.  

A VA compensation and pension examination was conducted in 
April 1997 in which the examiner indicated that he did not 
know if the gallstone was, in fact, a petrified worm, and if 
it was, whether it was contracted in service.  He reported 
that the veteran did have "an unusually shaped gallstone and 
from the photographs [the doctor] cannot say that this is a 
petrified worm or parasite, however without a pathologic 
diagnosis or parasitic exam [the doctor] cannot entertain 
whether or not this is indeed a parasite and if so whether it 
is definitely a parasite that would be likely to have been 
contracted while in Southeast Asia."  

In written argument submitted on the veteran's behalf when 
the appeal was received at the Board, it was argued that the 
application of 38 U.S.C.A. § 1154(b) was appropriate here.  
In a decision dated in September 1997, the Board denied 
service connection for kidney cancer on a direct basis and 
secondary to exposure to Agent Orange, and remanded the 
gallbladder claim for any additional records of treatment 
identified by the veteran, and for any other development 
deemed appropriate by the RO.  In response to the RO's 
inquiry, the veteran reported in September 1998 that he had 
no additional treatment information to submit, as the 
"specimen", presumably the gallstone, was retained by Dr. R 
and is no longer available.  

The veteran was furnished a SSOC in September 1998 in which 
it was explained that the claim remained denied because there 
was still no medical confirmation that the gallstone removed 
in 1992 resulted from a parasitic infection, or that such 
infection was contracted during military service, or that the 
gallstone resulted from a parasite indigenous to Southeast 
Asia.  Similarly, there was no opinion linking the parasitic 
infections found in 1996 and 1997 to service.  The matter was 
once again returned to the Board for appellate consideration, 
and written argument submitted on the veteran's behalf asked 
that an independent medical expert be retained to review the 
matter in light of the complexity of this case, and the fact 
that physicians in this country may not be familiar with the 
parasite infection that the veteran is claiming is the basis 
for his gallbladder disorder.  


Applicable laws and regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  Service connection connotes 
many factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
38 C.F.R. § 3.303(a) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  


Analysis
The Board has carefully reviewed the testimony of the 
appellant and his spouse, and the materials they submitted in 
conjunction with the two hearings held in this appeal, as 
well as the other materials obtained during the development 
of this claim.  To date the record contains evidence that the 
veteran has a recent diagnosis of a parasitic infection, as 
Dr. A reported in February 1997 the veteran was diagnosed 
with several infections.  It is also clear that the veteran 
has suffered from a gallbladder problem, as in 1992 he 
underwent a cholecystectomy during which a gallstone was 
removed.  Accordingly, the Board finds that the first step of 
the Caluza analysis of whether the veteran has presented a 
well-grounded claim has been met.  

With regard to whether the veteran sustained either a 
parasitic infection or a gallbladder disability in service, 
and whether that disability is linked to a current 
disability, the Board notes that the service medical records 
contain no evidence of either condition.  During the hearings 
conducted in May 1996 and February 1997, the veteran and his 
wife testified that he must have been infected with a 
parasite while on active duty in Southeast Asia, and that 
parasite caused his gallbladder problems and remained in his 
body, and that they were told this by one of the veteran's 
treating physicians.  The Court of Appeals for the Federal 
Circuit recently directed that in such a situation the 
hearing officer was required by regulation, 38 C.F.R. 
§ 3.103(c)(2), to suggest the submission of evidence with the 
claimant may have overlooked and which would be of advantage 
to the claimant's position.  Costantino v. West, No. 96-1037 
(U.S. Vet. App. Aug. 16, 1999).  In this case, the hearing 
officer suggested the submission of evidence that would have 
been of advantage to the veteran's position.  The veteran 
indicated that it would be no problem to obtain such a 
statement and that he would do so.  However, to date the 
record does not contain such evidence.  

The medical evidence from Dr. A reveals that the veteran has 
current infections, but rather than attributing them to 
inservice exposure Dr. A stated that he did not know if the 
pathogens could exist since the veteran was in Southeast 
Asia.  Dr. A also reported that the veteran had 
gastrointestinal symptoms since service, but it appears that 
in making that statement he was merely acting as a scribe in 
reporting that the veteran attributed his current 
gastrointestinal symptoms to service; there is no indication 
the physician added medico-evidentiary value to the history 
regarding etiology provided by the veteran, and so the 
evidence is not competent evidence of inservice onset of a 
gastrointestinal or parasitic infection disability that 
resulted in the veteran's gallbladder disability.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Accordingly, the record is 
devoid of medical evidence of either in service incurrence or 
aggravation of a gastrointestinal disability or a parasitic 
infection, or of a nexus between such current disabilities 
and service.  

It has not been established that either the veteran or his 
wife is a trained medical professional, and although they can 
attest to the observable manifestations of a disability as 
laypersons, they are not competent to present evidence 
requiring medical expertise.  King; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   Regarding the assertion that a doctor 
told him the gallstone was a petrified circle worm that he 
contracted when he was in Southeast Asia, the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence, and 
therefore, could not ground a claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995);  Marciniak v. Brown, 10 Vet. App. 
198 (1997). 

Based on the foregoing, the Board concludes that neither the 
second step nor the third step of the Caluza analysis has 
been met.  As the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  As the claim is not well grounded, VA has not duty 
to assist the veteran, and the request for an independent 
medical expert opinion is denied.  38 U.S.C.A. § 5107(a); 
Epps.  


ORDER

Service connection for a gallbladder disability is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

